HERRICK, J.
I think the judgment should be affirmed. There is nothing in the case to show that Whitney advanced any money, gave credit, or accepted the note upon which the action is brought, in reliance upon the statement that Wardell was a member of the firm of W. J. Caywood & Co., or was in any way misled by any “holding out” by Wardell that he was a member of such firm. Lawrence v. Brown, 5 N. Y. 394; Poillon v. Secor, 61 N. Y. 456; Pringle v. Leverich, 48 N. Y. Super. Ct. 90; Du Bois v. Lamson, 18 Wkly. Dig. 490; Vibbard v. Roderick, 51 Barb. 616; Irvin v. Conklin, 36 Barb. 64. Judgment should be affirmed, with costs. All concur.